Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 9/9/2022 have been entered. Claims 1-11 and 14-27 remain pending in the present application.

Response to Arguments
1. Regarding claims 1 and 14:
A. Applicant’s argument: the Rankouhi reference does not qualify as prior art because the US provisional application 63/058,868 to which it claims priority does not provide support for the relied-upon subject matters of Rankouhi, (Remarks, page 9). 
Examiner’s response: the examiner respectfully disagrees with this assertion. In fact, all the relied-upon subject matters of the Rankouhi reference have support in the above provisional application (referred to as “app. ‘868” hereinafter). For example, in the rejection of claim 1, the examiner cited pars. 55-57 as well as Fig. 4 of the Rankouhi reference. These paragraphs correspond to pars. 47-49 of app. ‘868, and Fig. 4 of the Rankouhi reference also maps to Fig. 4 of app. ‘868. In rejecting claim 14, the examiner further cited par. 79. This paragraph corresponds to par. 71 of app. ‘868.
B. Applicant’s argument: Laine explicitly states that the traversal co-processor 138 (relied on for the recited RTU), executes the hit testing, not the SM 132 (relied on for the claimed shader) (Remarks, pages 9-10). 
Examiner’s response: Laine was cited for teaching the limitation “determining whether a ray passed through a transparent portion of an element or hit a non-transparent portion of the element” (See page 8 of the Office action dated 9/8/2022 where the above limitation was struck through to indicate that Rankouhi did not teach it). Laine was NOT cited for teaching a programmable shader that performs hit tests because Rankouhi already discloses this limitation (See par. 120 of Rankouhi: “In the illustrated example, RIA 190 does not actually perform primitive tests once a leaf is reached, but dynamically forms primitive test SIMD groups 1405 (e.g., for groups of rays being tested against the same primitive) to be executed by programmable shader 160”. Note that this paragraph corresponds to par. 109 of app. ‘868).
C. Applicant’s argument: “The examiner responds that Laine is used only for hit testing, and that if the shader of Rankouhi were to be modified by Laine, then it, too, would perform hit testing. This misses the point, which is that the combination of references fails to reach the claimed division of labor. Rankouhi is admitted to fail to teach that the shader does hit testing and the same is true of Laine, which imitates Rankouhi in having the traversal coprocessor 138 perform hit testing, not the SM. The examiner has failed to grasp that in imitating Rankouhi, Laine re-emphasizes to the skilled artisan to have another component than the shader do the hit testing,” (Remarks, page 10). 
Examiner’s response: This assertion is not correct because the examiner did not cite Laine for teaching hit testing, nor did the examiner admit that Rankouhi failed to teach performing hit testing by the programmable shader 160. As pointed out in section B above, Laine was cited only for teaching “determining whether a ray passed through a transparent portion of an element or hit a non-transparent portion of the element”, and Rankouhi did teach a programmable shader 160 that performs hit tests in par. 120.

2. Applicant’s argument regarding claim 11 has been fully considered. In light of the present amendment to clarify the claim language, claim 11 is now allowable.

3. Regarding claim 27, Applicant’s argument has been fully considered, but is moot in view of the new ground of rejection, necessitated by the present amendment. See the following Office action.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 14-19 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rabbani Rankouhi et al. (Pub. No. US 2022/0036639; “Rankouhi” hereinafter), in view of Laine et al. (Pub. No. US 2020/0051316).

Regarding claim 1, Rankouhi discloses a method for graphics processing, comprising: 
executing, on a graphics processing unit (GPU), a shader program that performs ray tracing of a 3D environment represented by an acceleration structure (Pars. 55: “FIG. 3A is a block diagram illustrating an example graphics processor that includes shader processor circuitry”, and 56: “In the illustrated example, programmable shader 160 receives and executes an intersect ray instruction included in a graphics program”. Fig. 4 further shows an acceleration structure representing a 3D environment of which programmable shader 160 performs ray tracing); 
using a hardware-implemented ray tracing unit (RTU) within the GPU that traverses the acceleration structure (Par. 55: “FIG. 3A is a block diagram illustrating an example graphics processor that includes shader processor circuitry and intersection circuitry, according to some embodiments. In the illustrated embodiment, the system includes programmable shader 160 (which may execute graphics programs) and ray intersection accelerator (MA) 190 which is one example of dedicated intersection circuitry”) at the request of the shader program (Par. 56: “In the illustrated example, programmable shader 160 receives and executes an intersect ray instruction included in a graphics program. The intersect ray instruction may be a single-instruction multiple-data (SIMD) instruction, for example, and may specify multiple rays. In response, programmable shader 160 sends an intersect ray command to MA 190. The command may include a pointer to a data structure for the ray(s) being processed”. See also step 360 in Fig. 3B); and
using, at the shader program, results of the acceleration structure traversal (Abstract: “Shader circuitry may execute a ray intersect instruction to invoke traversal by the ray intersect circuitry and the traversal may generate intersection results. The shader circuitry may shade intersected primitives based on the intersection results”), wherein the RTU identifies intersections of rays with elements in the acceleration structure, indicates intersections to the shader program (Par. 57: “RIA 190, in the illustrated example, is configured to produce intersection results based on traversal of a spatially organized data structure (e.g., a BVH) for the scene. RIA 190 includes bounding region test circuitry, which may be configured to test a ray against multiple bounding regions (e.g., boxes) in parallel. In some embodiments, the intersection results indicate a set of primitives to be tested for intersection, e.g., RIA 190 may launch one or more SIMD groups to execute on the programmable shader 160 for primitive testing, as discussed below with reference to FIGS. 14A-14B. In other embodiments, RIA 190 may perform primitive testing and the intersection results may directly indicate intersected primitives”), and the shader program performs hit testing (Par. 57: “RIA 190 may launch one or more SIMD groups to execute on the programmable shader 160 for primitive testing”).
Rankouhi, however, does not disclose that the programmable shader determines whether a ray passed through a transparent portion of an element or hit a non-transparent portion of the element.
In the same field of ray tracing, Laine teaches a streaming multi-processors (SM) which receives intersection results from a traversal coprocessor and determines whether a ray passed through a transparent portion of an element or hit a non-transparent portion of the element (See pars. 118-122).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the programmable shader of Rankouhi such that it can determine whether a ray passed through a transparent portion of a primitive or hit a non-transparent portion of the primitive, as taught by Laine. The motivation would have been to render a scene correctly based on characteristics of the primitives found to intersect the ray.

Regarding claim 3, Rankouhi in view of Laine discloses the method of claim 1, wherein the results of the acceleration structure traversal by the RTU include the detection of intersection between a ray and bounding volumes contained within the acceleration structure (Rankouhi, Abstract: “ray intersection circuitry traverses a spatially organized acceleration data structure and includes bounding region circuitry configured to test, in parallel, whether a ray intersects multiple different bounding regions indicated by a node of the data structure”).

Regarding claim 4, Rankouhi in view of Laine discloses the method of claim 1, where the RTU processing includes maintenance of a stack used in the acceleration structure traversal (Rankouhi, par. 10: “FIG. 5 is a diagram illustrating an example depth-first traversal of a BVH tree using a ray stack, according to some embodiments”).

Regarding claim 5, Rankouhi in view of Laine discloses the method of claim 1, wherein the acceleration structure is a hierarchy with a plurality of levels (See Fig. 5 of Rankouhi).

Regarding claim 6, Rankouhi in view of Laine discloses the method of claim 5, wherein the results of the acceleration structure traversal by the RTU include detection of a transition from a higher level to a lower level within the plurality of levels of the acceleration structure (Rankouhi, par. 77: “First, a ray tests against root node 0, which corresponds to a root bounding region for the scene extents. Each time there is a hit, the children of that node are tested”).

Regarding claim 7, Rankouhi in view of Laine discloses the method of claim 5, wherein the results of the acceleration structure traversal by the RTU include detection of a transition from a lower level to a higher level within the plurality of levels of the acceleration structure (Rankouhi, par. 78: “At this point, a leaf has been reached and the parts of the tree that were deferred should be traversed next, which may be referred to as backtracking”).

Regarding claim 8, Rankouhi in view of Laine discloses the method of claim 5, wherein the acceleration structure traversal by the RTU includes handling of transitions between the plurality of levels of the acceleration structure (Rankouhi, pars. 77-78. In particular, pushing and popping the ray stack could be interpreted as handling of transitions between the plurality of levels of the acceleration structure).

Regarding claim 9, Rankouhi in view of Laine discloses the method of claim 1, wherein the results of the acceleration structure traversal by the RTU include detection of intersection between a ray and primitives contained within the acceleration structure (Rankouhi, par. 57: “In other embodiments, RIA 190 may perform primitive testing and the intersection results may directly indicate intersected primitives”).

Regarding claim 10, Rankouhi in view of Laine discloses the method of claim 9, wherein the results of the acceleration structure traversal by the RTU include detection of the earliest intersection between a ray and primitives contained within the acceleration structure (Rankouhi, par. 121: “For a closest hit query, traversal ends when there is a hit”).

Regarding claim 14, Rankouhi discloses a graphic processing unit (GPU) comprising: 
at least one processor core adapted to execute a software-implemented shader; and 
at least one hardware-implemented ray tracing unit (RTU) separate from the processor core and adapted to traverse an acceleration structure to identify intersections of rays with objects represented in the acceleration structure to generate results (See the rejection of claim 1 above for how the first two limitations are rejected) and indicate the results to the shader (Pars. 79: “a ray may be shortened based on a detected intersection with a primitive. For example, after hitting the primitive child of node 7, the length of the active portion of the array may be clipped such that it does not proceed past the intersection”, and 121: “Note that the primitive test results may also indicate to MA 190 whether or not it should continue traversal for a given ray, e.g., based on whether there is a hit and the type of intersect requested. For a closest hit query, traversal ends when there is a hit”).
Rankouhi, however, does not disclose the above strike-through limitations.
In the same field of ray tracing, Laine teaches a streaming multi-processors (SM) which receives intersection results from a traversal coprocessor and determines whether a ray passed through a transparent portion of a primitive or hit a non-transparent portion of the primitive (See pars. 118-122). Laine also teaches shortening a ray responsive to a hit (See par. 123). Note that Laine also teaches shortening a ray; see pars. 122-123, for example.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rankouhi such that the RIA would indicate intersection results to the programmable shader for determination by the programmable shader of whether the intersections were hits of non-transparent (solid) portions of the primitives, the shader passing indications of hits back to the RIA, as taught by Laine. The motivation would have been to render a scene correctly based on characteristics of the primitives found to intersect a ray.

Regarding claim 15, Rankouhi in view of Laine discloses the GPU of Claim 14, wherein the RTU comprises hardware circuitry to identify the intersections and the shader is adapted to identify the hits using software (Since Rankouhi discloses a programmable shader, a person skilled in the art would infer that the shader can be programmed (i.e. using software). Furthermore, par. 55 discloses that the RIA is a dedicated intersection circuit).

Regarding claim 16, Rankouhi in view of Laine discloses the GPU of Claim 14, wherein the shader is configured with instructions executable by the processor core to shade pixels in 3D computer graphics (See step 390 in Fig. 3B of Rankouhi).

Regarding claim 17, Rankouhi in view of Laine discloses the GPU of Claim 14, wherein the RTU comprises hardware circuitry to implement traversal logic to traverse the acceleration structure (Rankouhi, par. 131: “At 1420, in the illustrated embodiment, ray intersect circuitry traverses, in response to the ray intersect instruction, multiple nodes in a spatially organized acceleration data structure”).

Regarding claim 18, Rankouhi in view of Laine discloses the GPU of Claim 14, wherein the RTU comprises hardware circuitry to implement stack management of a stack used in traversal of the acceleration structure (Rankouhi, par. 78: “At this point, a leaf has been reached and the parts of the tree that were deferred should be traversed next, which may be referred to as backtracking. The intersection circuitry pops the stack and tests the leaf of node 11 for primitive intersection. The intersection circuitry then pops the stack and tests the children of node 6, which are both misses. Nodes 12 and 13 are not reached during the traversal because their parent node 9 was not a hit. The intersection circuitry then pops node 1 and its child nodes 3 and 4 are both misses”).

Regarding claim 19, Rankouhi in view of Laine discloses the GPU of Claim 14, wherein the RTU comprises hardware circuitry to sort the intersections by distance from an origin (Rankouhi, par. 67: “In some embodiments, the bounding region test circuitry further includes: a bounding region data cache, a ray data cache, and result ordering circuitry configured to order intersection results from the multiple bounding region testers based on distance to an origin of a ray being tested”. Note that the bounding region test circuitry is a component of the RIA).

Regarding claim 22, Rankouhi in view of Laine discloses the GPU of Claim 14, wherein the RTU comprises hardware circuitry to transform at least a first ray from world space to a coordinate space corresponding to a lower level of a multi-level acceleration structure (Rankouhi, Claim 7: “the ray intersect circuitry is configured to form a SIMD group to transform coordinates of one or more rays that reach the first node to a model space of an instance of the graphics model”, and Laine, par. 169: “Ray transformation 1014 provides the appropriate transition from the top level tree traversal 1006 to the bottom level tree traversal 1018 by transforming the ray, which may be used in the top level traversal in a first coordinate space (e.g., world space), to a different coordinate space (e.g., object space) of the BVH of the bottom level traversal”), transforming of the ray comprising at least altering an origin of the ray (Rankouhi, par. 152: “In some embodiments, the ray is transformed, as described above, because this may be less computationally expensive. For example, for an affine transform, only the origin and direction of the ray may be transformed”).

Regarding claim 23, Rankouhi in view of Laine discloses the GPU of Claim 14, wherein the RTU comprises hardware circuitry to transform at least a first ray from a coordinate space corresponding to a lower level of a multi- level acceleration structure to world space (Rankouhi, pars. 150: “the system may create a single sub-portion (e.g., a tree) of the acceleration data structure in model space for the geometry that is being instanced and perform the transformation to world space during the traversal of the ADS”, and 152: “The system may perform a transformation when traversing from the top level ADS to a lower level ADS. Either entering rays or the bounding regions themselves may be transformed. In some embodiments, the ray is transformed, as described above, because this may be less computationally expensive. For example, for an affine transform, only the origin and direction of the ray may be transformed (and not the direction). In some embodiments, for back-tracking during traversal, the reverse transformation may be performed”).

Regarding claim 24, Rankouhi in view of Laine discloses the GPU of Claim 14, wherein the RTU comprises hardware circuitry to identify a first intersection between a first ray and a first bounding volume contained within the acceleration structure (See step 370 in Fig. 3B of Rankouhi) and the shader comprises instructions executable to determine whether to ignore the first intersection (Laine, Figs. 3A-3C and par. 109: “the ray 302 is first tested against the bounding volumes 310 and 315. If the ray 302 does not intersect a bounding volume, then it does not intersect any triangles inside of the bounding volume and all triangles inside the bounding volume can be ignored for purposes of that ray”), and responsive to a determination not to ignore the first intersection, identify a location of the first intersection along the first ray (Laine, par. 102: “Because the bounding volume 202 is readily defined by the x,y,z coordinates of its vertices in 3D space and a ray is defined by its x,y,z coordinates in 3D space, the ray-bounding volume test to determine whether a ray intersects the bounding volume 202 is straightforward”).

Regarding claim 25, Rankouhi in view of Laine discloses the GPU of Claim 14, wherein the processor core and RTU are supported on a common semiconductor die (Rankouhi, par. 55: “FIG. 3A is a block diagram illustrating an example graphics processor that includes shader processor circuitry and intersection circuitry, according to some embodiments. In the illustrated embodiment, the system includes programmable shader 160 (which may execute graphics programs) and ray intersection accelerator (MA) 190 which is one example of dedicated intersection circuitry”. Since the shader processor circuitry and the intersection circuitry are integrated in the same graphics processor, this suggests that they are supported on a common semiconductor die. Laine also discloses in par. 74 that the SM and traversal coprocessor can be manufactured as a system-on-a-chip (SoC)).

Regarding claim 26, Rankouhi in view of Laine discloses the GPU of Claim 25, comprising plural processor cores and plural RTUs on the common semiconductor die (Rankouhi, pars. 58: “graphics processors often include programmable shader cores that are configured to execute instructions for a set of related threads in a SIMD fashion”, and 92: “RIA 190 may include multiple parallel testers 710 to process all or a portion of the rays in a group of rays in parallel. In some embodiments, each bounding region tester 730 may be configured to test multiple rays against a bounding region in parallel”).

Claim(s) 2, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankouhi in view of Laine as applied to claim(s) 1 and 14 above, and further in view of Vaidyanathan et al. (Pat. No. US 10,699,370).

Regarding claim 2, Rankouhi in view of Laine discloses the method of claim 1, 
In the same field of ray tracing, Vaidyanathan teaches a graphics processing unit comprising a ray tracing core and other graphics cores, wherein the other graphics cores can request the ray tracing core to perform ray traversal and intersection operations while performing other graphics or compute work; that is, the ray tracing core can traverse an acceleration structure asynchronously with respect to the other graphics cores (Col. 46, ll. 50-57: “in one embodiment, the multi-core group 3100A can simply launch a ray probe, and the ray tracing cores 3150 independently perform ray traversal and intersection and return hit data ( e.g., a hit, no hit, multiple hits, etc) to the thread context. The other cores 3130, 3140 are freed to perform other graphics or compute work while the ray tracing cores 3150 perform the traversal and intersection operations”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify Rankouhi by configuring the ray intersection accelerator (RIA) such that it would traverse an acceleration structure asynchronously with respect to the programmable shader, as suggested by Vaidyanathan. The motivation would have been to allow the programmable shader to perform other graphics or compute work without waiting for the complete results from the RIA.

Claim 20 recites similar scope as claim 2 above, and therefore could be rejected under the same rationale set forth in the rejection of claim 2.

Regarding claim 21, Rankouhi in view of Laine and Vaidyanathan discloses the GPU of Claim 20, wherein the shader comprises instructions executable by the processor core to read status of the RTU (Laine, par. 142: “The stack management block 740 maintains stacks to keep track of state information as the traversal logic 712 traverses from one level of the BVH to another, with the stack management block pushing items onto the stack as the traversal logic traverses deeper into the BVH and popping items from the stack as the traversal logic traverses upwards in the BVH. The stack management block 740 is able to provide state information (e.g., intermediate or final results) to the requesting SM 132 at any time the SM requests”. See also par. 180 and Fig. 9).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankouhi, in view of Surti et al. (Pat. No. US 11,087,522).

Regarding claim 27, Rankouhi discloses an assembly, comprising: 
at least one processor core adapted to execute at least one shader to shade pixels in graphics; and 
at least one raytracing unit (RTU) separate from the processor core and comprising hardware circuitry to: 
identify intersections of rays with objects represented in an acceleration structure for identification of hits associated with the intersections by the processor core (See the rejection of claim 1 above for how the first three paragraphs are rejected); and 
implement logic for traversing the acceleration structure, the logic comprising: 
identify intersections of a first ray with bounding volumes contained in a current node of the acceleration structure, respective lengths being defined from origin of the first ray to respective intersections of respective bounding volumes; responsive to multiple intersections of the first ray with respective bounding volumes, sort the intersections (Rankouhi, par. 67: “In some embodiments, the bounding region test circuitry further includes: a bounding region data cache, a ray data cache, and result ordering circuitry configured to order intersection results from the multiple bounding region testers based on distance to an origin of a ray being tested”. Note that the bounding region test circuitry is a component of the RIA, as illustrated in Fig. 3A. See also par. 90: “Result ordering circuitry 735, in some embodiments, is configured to order hit results (e.g., based on their distance to the origin of the ray) and output the results for use in further traversal. Therefore, non-leaf children may be pushed onto the stack based on this ordering. In some embodiments, any leaf children may be grouped into a single stack entry. In some embodiments, the ordering may affect traversal of the ADS, e.g., child nodes corresponding to closer hits may be traversed first during a depth-first search,” (emphasis added); 
responsive to plural intersections, push onto a stack child nodes corresponding to second and subsequent intersections; (Rankouhi, par. 77: “Consider the following example traversal corresponding to the situation of FIG. 5. First, a ray tests against root node 0, which corresponds to a root bounding region for the scene extents. Each time there is a hit, the children of that node are tested. In this example, both nodes 1 and 2 are hits, so the traversal continues to the children of node 2 and node 1 is pushed to the ray stack for the ray being tested. Boxes 5 and 6 are both hits and node 6 is pushed to the stack. When testing children of node 5, node 7 is a hit but node 8 is a miss, so nothing is pushed to the stack and traversal proceeds to children of node 7. Both the bounding region for node 11 its and the leaf child of node 7 are hits, so node 11 is pushed to the stack and the leaf is tested for primitive intersection”); 
responsive to no intersections, process a first node popped from the top of the stack (Rankouhi, par. 78: “The ray stack of FIG. 5 shows the state of the stack at this point during the example traversal, with nodes 11, 6, and 1 on the stack. At this point, a leaf has been reached and the parts of the tree that were deferred should be traversed next, which may be referred to as backtracking. The intersection circuitry pops the stack and tests the leaf of node 11 for primitive intersection”); 
responsive to the first node being a leaf, identify an intersection of the first ray with at least one primitive contained in the leaf (Rankouhi, par. 77: “Both the bounding region for node 11 its and the leaf child of node 7 are hits, so node 11 is pushed to the stack and the leaf is tested for primitive intersection”).
Rankouhi is silent about the above strike-through limitations. That is, Rankouhi is silent about sorting the intersections from the shortest intersection to the longest intersection with respect to the first ray’s origin, and processing a child node corresponding to the shortest intersection.
In the same field of ray tracing, Surti teaches sorting the intersections of a ray with bounding volumes from a shortest intersection to a longest intersection, with the shortest intersection being at the top of a stack, and traversing a bounding volume hierarchy (BVH) by popping the node corresponding to the shortest intersection from the stack (Col. 84, ll. 27-43: “At 5949 the stack 5203 is initialized with node N, which is then popped from the stack and processed, resulting in hits H0-H2 comprising child nodes N0-N2 5901-5903 at Level 1 of the BVH (i.e., “hits” meaning that ray traverses the three child nodes N0-N2 5901-5903). The three child node hits 5901-5902 are sorted based on hit distance and pushed on the stack 5203 (operation 5950) in the sorted order. Thus, in this embodiment, whenever a new set of child nodes are evaluated, they are sorted based on hit distance and written into the stack 5203 in the sorted order (i.e., with the closer child nodes at the top of the stack). The first child node N0 5901 (i.e., the closest child node) is popped from the stack 5203 and processed, resulting in three more child node hits N00-N02 5911-5913 at Level 2 of the BVH (the “level” is sometimes referred to as the “depth” of the BVH nodes), which are sorted and pushed to the stack 5203 (operation 5951)”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Surti into Rankouhi by sorting the intersections from the shortest intersection to the longest intersection with respect to the first ray’s origin, and continuing processing with a child node corresponding to the shortest intersection. The motivation would have been to provide a highly efficient sequence of traversal operations (Surti, col. 84, ll. 14-17).

Allowable Subject Matter
Claim 11 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613